 



Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

     THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made by and among
Halifax Corporation, a Virginia corporation (the “Company”), and L. L.
Whiteside, Charles A. Harper, Morris Horn and Dan Lane (each, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

     A. Pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated of even date herewith by and among the Company,
Halifax-AlphaNational Acquisition, Inc., a Texas corporation and subsidiary of
the Company (“Buyer”), AlphaNational Technology Services, Inc., a Texas
corporation (“Target”), and each of the Purchasers, Target will be merged with
and into Buyer through the consummation of the transactions more fully described
in the Merger Agreement (the “Transactions”).

     B. Pursuant to the Merger Agreement, each of the Purchasers will receive
from the Company and the Company will issue to each of the Purchasers shares of
the Company’s common stock, $0.24 par value per share (“Common Stock”). Such
issuance of shares of Common Stock pursuant to the Merger Agreement is referred
to herein as the “Offering”.

     C. To induce the Purchasers to accept Common Stock in the Offering and to
otherwise close the Transactions, the Company is willing, under certain
circumstances, to register under the Securities Act of 1933, as amended, and the
rules and regulations thereunder (collectively, the “Securities Act”), the
Common Stock issued to the Purchasers.

     D. The parties desire to impose certain rights and restrictions on the
transfer of the Common Stock issued pursuant to the Offering.

     NOW THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

     1. Required Registration.

          (a) At any time after the twelve month anniversary of the closing of
the Transactions, but subject to Section 7.5.3 of the Merger Agreement, and
assuming the Company is eligible to register its securities as a secondary
offering on Form S-3 (or a successor form), holders of at least fifty percent
(50%) of the then outstanding shares of the Registrable Securities (as defined
in Section 8 hereof) may request, in writing, that the Company effect the
registration of Registrable Securities owned by such holders on a Form S-3 (or a
successor form) that may be used for the registration of Registrable Securities.
If the holders initiating the registration intend to distribute the Registrable
Securities by means of an underwriting, they shall so advise the Company in
their request. In the event such registration is underwritten, the right of
other holders to participate shall be conditioned on such holders’ participation
in such underwriting. Upon receipt of any such request, the Company shall
promptly give written notice of such proposed registration to all holders of the
Registrable Securities and holders of Common Stock who have

 



--------------------------------------------------------------------------------



 



been granted registration rights. Such holders shall have the right, by giving
written notice to the Company within thirty (30) days after the Company provides
its notice, to elect to have included in such registration a number of their
securities, including the Registrable Securities, as such holders may request in
such notice of election; provided that if the underwriter (if any) managing the
offering determines that, because of marketing factors, all of the securities,
including the Registrable Securities, requested to be registered by all holders
may not be included in the offering, then the number of shares to be included in
such offering shall be reduced, and shares shall be excluded from such offering
in a number deemed necessary by such managing underwriter. In the event an
exclusion of shares is necessary, subject to priority rights, if any, of holders
of shares subject to registration rights agreements dated prior to the date
hereof, if any (“Prior Registration Rights Holders”), the Company shall include
shares in such registration in the following order: (i) first, the securities of
the Prior Registration Rights Holders; (ii) second, the securities of the
Purchasers or their successors or assigns where such persons hold Registrable
Securities; and (iii) third, the other securities requested to be included
therein by the other holders of the Company securities requested to be included
in such registration, pro rata among the holders of such securities on the basis
of the number of shares owned by each such holder. To the extent that all of the
Registrable Securities requested to be included in the underwritten offering
cannot be included, holders of Registrable Securities shall participate in such
offering pro rata, based on the number of shares of Registrable Securities each
holder proposed to include. Thereupon, the Company shall, as expeditiously as
possible, use its best efforts to effect the registration (on a form that may be
used for the registration of the Registrable Securities) of all the Registrable
Securities which the Company has been requested to so register.

          (b) The Company shall not be required to effect more than one
registration pursuant to the first sentence of paragraph (a) above; provided,
however, in the event of a proration pursuant to the foregoing paragraph
(a) which results in any Purchaser and/or other holders of Registrable
Securities having less than all of the requested securities being included in a
current registration, then, to the extent of such unincluded Registrable
Securities, each of the Purchasers and/or other holders of Registrable
Securities shall receive an additional demand registration right upon the
expiration of any blackout period, upon the request of the holders of fifty
percent (50%) of the remaining Registrable Securities, and the Company shall be
obligated to file an additional registration statement on Form S-3 (or a
successor form), which registration statement shall contain a current
prospectus, relating to the Registrable Securities; and (ii) the Company shall
use its best efforts to effect the registration of such Registrable Securities
as promptly as practicable thereafter.

          (c) The Registration Expenses (as defined in Section 4) shall be paid
by the Company with respect to all registrations effected pursuant to this
Section.

          (d) The Company may delay the filing or effectiveness of any
registration statement for a period of up to 120 days after the date of a
request pursuant to this Section 1 if at the time of such request to register
Registrable Securities: (i) the Company is engaged or has fixed plans to engage
within thirty (30) days of the time of the request in a firm commitment
underwritten public offering, or (ii) the Company furnishes to the Purchasers
and other holders of Registrable Securities requesting registration a
certificate signed by a senior executive officer of the Company stating that the
Company is engaged in any other activity which, in the good faith

2



--------------------------------------------------------------------------------



 



determination of the Company’s Board of Directors, is a material non-public
event which would be adversely affected by the requested registration to the
material detriment of the Company. In such case, the Company may at its option
direct that such request be delayed for a period not in excess of 120 days from
the effective date of such offering or the date of commencement of such other
material activity, as the case may be, provided, however, the Company may not
utilize the right set forth in this clause (ii) more than once in any 12-month
period.

     2. Piggyback Registration.

          (a) Each time that the Company proposes to register a public offering
solely of its authorized but unissued Common Stock or shares held in Treasury
(“Primary Shares”) or other securities, other than pursuant to a Registration
Statement on Form S-4 or Form S-8 or similar or successor forms (collectively,
“Excluded Forms”), the Company shall promptly give written notice of such
proposed registration to all holders of the Registrable Securities, which shall
offer such holders the right to request inclusion of any Registrable Securities
in the proposed registration statement.

          (b) Each holder of the Registrable Securities shall have twenty
(20) days or such longer period as shall be set forth in the notice from the
receipt of such notice to deliver to the Company a written request specifying
the number of shares of Common Stock such holder intends to sell and the
holder’s intended plan of disposition.

          (c) In the event that the proposed registration by the Company is, in
whole or in part, an underwritten public offering of securities of the Company,
any request under Section 2(b) may specify that the Registrable Securities be
included in the underwriting on the same terms and conditions as the shares of
Common Stock, if any, otherwise being sold through underwriters under such
registration.

          (d) Upon receipt of a written request pursuant to Section 2(b), the
Company shall promptly use its best efforts to cause all such Registrable
Securities to be registered to the extent required to permit sale or disposition
as set forth in the written request.

          (e) Notwithstanding the foregoing, if the managing underwriter of an
underwritten public offering determines and advises in writing that the
inclusion of all Registrable Securities proposed to be included in the
underwritten public offering, together with any other issued and outstanding
shares of Common Stock proposed to be included therein by holders other than the
holders of Registrable Securities (such other shares hereinafter collectively
referred to as the “Other Shares”), would interfere with the successful
marketing of the securities proposed to be included in the underwritten public
offering, then the number of such shares to be included in such underwritten
public offering shall be reduced, and shares shall be excluded from such
underwritten public offering in a number deemed necessary by such managing
underwriter. In the event an exclusion of shares is necessary, shares shall be
included in the following order: (i) first, the Primary Shares; (ii) second, the
shares of Prior Registration Rights Holders requested to be included in the
registration pursuant to the terms of the registrations rights agreement with
such holders; (iii) third, the securities held by any of the Purchasers or their
respective successors or assigns requesting registration; (iv) fourth, the Other
Shares not included in items (i) and (ii) above. To the extent all of the
Registrable Securities requested to be included in the underwritten

3



--------------------------------------------------------------------------------



 



public offering can not be included, holders of Registrable Securities shall
participate in such offering pro rata based on the number of shares of
Registrable Securities each holder proposes to include.

          (f) All shares of Common Stock that are not included in the
underwritten public offering shall be withheld from the market by the holders
thereof for a period, not to exceed ninety (90) days following any public
offering, that the managing underwriter reasonably determines as necessary in
order to effect the underwritten public offering. The holders of such shares
shall execute such documentation as the managing underwriter reasonably requests
to evidence this lock-up.

     3. Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof; and pursuant thereto the Company shall
as expeditiously as possible:

          (a) prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement on the appropriate form under the
Securities Act, which form shall be available for the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof, and use its commercially reasonable efforts to cause such registration
statement to become effective (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

          (b) notify each holder of Registrable Securities of the effectiveness
of each registration statement filed hereunder and prepare and file with the
Commission, such amendments, post-effective amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary or appropriate to keep such registration statement effective for the
period required for sale of the Registrable Securities, (provided that in no
event shall the Company be obligated to keep such registration statement
effective (i) if the Company is eligible to use the Form S-3, at such time as
there are no longer any Registrable Securities outstanding, and (ii) if the
Company is not eligible to register on Form S-3, until such time as each of the
Purchasers are eligible to sell all of the Registrable Securities pursuant to
Rule 144 (k)), cause such prospectus as so supplemented to be filed as required
under the Securities Act, and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement or
supplement to the prospectus;

          (c) if requested by the managing underwriter or underwriters or a
holder of Registrable Securities being sold in connection with an underwritten
offering, immediately incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriters and the holders of a
majority in interest of the Registrable Securities being sold reasonably agree
should be included therein relating to the plan of distribution with respect to

4



--------------------------------------------------------------------------------



 



such Registrable Securities, including, without limitation, information with
respect to the principal amount of Registrable Securities being sold to such
underwriters, the purchase price being paid therefor by such underwriters and
with respect to any other terms of the underwritten (or best efforts
underwritten) offering of the Registrable Securities to be sold in such
offering, and make all required filings of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment;

          (d) furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

          (e) use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions
where such registration or qualification is required as any seller reasonably
requests and do any and all other acts and things which may be reasonably
necessary or advisable to enable such seller to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such seller (provided
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this subparagraph (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction);

          (f) notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which the prospectus included in such registration statement as then
in effect, contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and, at the request of any such
seller, the Company shall promptly prepare a supplement or amendment to such
prospectus so that, thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not contain an untrue statement of a material
fact required to be stated therein or omit to state any fact necessary to make
the statements therein not misleading;

          (g) cause all such Registrable Securities to be listed on the
securities exchange on which similar securities issued by the Company are then
listed or traded, and, if not so listed or traded, to be listed on the AMEX;

          (h) cooperate with the selling holders of Registrable Securities and
the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; enable such Registrable Securities to be in
such denominations and registered in such names as the selling holders or the
managing underwriters, if any, may request at least ten Business Days prior to
any sale of Registrable Securities; and provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
registration statement;

          (i) enter into such customary agreements (including, if there is an
underwriter, underwriting agreements in customary form including, without
limitation, the requirement to

5



--------------------------------------------------------------------------------



 



obtain an opinion of counsel to the Company and a “comfort letter” from the
independent public accountants to the Company in the usual and customary form
for such an underwritten offering);

          (j) make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company that are customary, and cause
the Company’s officers, directors, employees and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;

          (k) cooperate, and cause the Company’s officers, directors, employees
and independent accountants to cooperate, with the selling holders of
Registrable Securities and the managing underwriters, if any, in the sale of the
Registrable Securities and take any actions necessary to promote, facilitate or
effectuate such sale;

          (l) otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission and make available to its security holders, as
soon as reasonably practicable, an earning statement covering the period of at
least twelve months, beginning with the first fiscal quarter beginning after the
effective date of the registration statement, which earning statement shall
satisfy the provisions of Section 11(a) of the Securities Act;

          (m) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any common stock included in such registration statement for sale in any
jurisdiction, the Company shall use its best efforts promptly to obtain the
withdrawal of such order; and

          (n) otherwise use its best effects to take all other steps necessary
to effect the registration of the Registrable Securities.

     4. Registration Expenses.

          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation all registration
and filing fees (including, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel as may be required under the
rules and regulations of the NASD), fees and expenses of compliance with
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters or selling holders in connection with blue sky qualifications and
determination of their eligibility for investment under applicable laws),
printing expenses, messenger, telephone and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Company and all independent certified public accountants (including the expenses
of any special audit and “cold comfort” letters required by or incident to such
performance), underwriters (excluding underwriters’ discounts and commissions)
and other Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company and the Company shall,
in any event, pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the

6



--------------------------------------------------------------------------------



 



expense of any annual audit or quarterly review, the expense of any liability
insurance if such insurance coverage is obtained by the Company and the expenses
and fees for listing the securities to be registered on each securities exchange
on which similar securities issued by the Company are then listed or on the
American Stock Exchange.

          (b) Each holder of securities included in any registration hereunder
shall pay those expenses which are not Registration Expenses which are allocable
to the registration of such holder’s securities so included (such as the fees
and disbursements of any counsel engaged by any holder of the Registrable
Securities), and any such expenses not so allocable, such as the underwriting
discount and any selling commissions shall be borne by all sellers of securities
included in such registration in proportion to the aggregate selling price of
the securities to be so registered.

     5. Indemnification and Contribution.

          (a) The Company agrees to indemnify and hold harmless each holder of
Registrable Securities which is included in a registration statement pursuant to
the terms of this Agreement, its officers and directors and each Person who
controls such holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses, including without limitation
attorneys’ fees, except as limited by Paragraph 5(c), which arise out of or are
based upon: (i) any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or with respect to a prospectus, necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such holder expressly for
use therein or by such holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Company has furnished such holder with a sufficient number of copies of the
same; and (ii) any violation by the Company of the Securities Act, the Exchange
Act (as defined below), any applicable state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

          (b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company and any
underwriter reasonably requests for use in connection with any such registration
statement or prospectus and shall indemnify the Company, its directors and
officers and each Person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses,
including without limitation attorneys’ fees, except as limited by
Paragraph 5(c), resulting from any untrue or alleged untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make

7



--------------------------------------------------------------------------------



 



the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such holder.

          (c) Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment (based upon a
written opinion of counsel) a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim.

          (d) If the indemnification provided for in this Section 5 is
unavailable to an indemnified party under paragraphs (a) or (b) hereof in
respect to any losses, claims, damages, liabilities or expenses referred to
therein, then an indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Company and
the holder of Registrable Securities in connection with the statements or
omissions that resulted in such losses, claim, damages, liabilities or expenses.
The relative fault of the Company and the holder of Registrable Securities in
connection with the statements that resulted in such losses, claims, liabilities
or expenses shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of material facts or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the holder of the Registrable Securities and the parties relative intent,
knowledge, access to information and opportunity to correct such statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 5(d). The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities or expenses (or actions in respect thereof) referred to above shall
be deemed to include any legal or other fees or expenses reasonably incurred by
such indemnified party in connection with investigating or, except as provided
in Section 5(c), defending any such action or claim.

          (e) Notwithstanding any other provision of this Section, the liability
of any holder of Registrable Securities for indemnification or contribution
under this Section shall be individual to each holder and shall not exceed an
amount equal to the number of shares sold by such holder of Registrable
Securities multiplied by the net amount per share which such holder receives in
such underwritten offering.

          (f) The indemnification and contribution provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and shall

8



--------------------------------------------------------------------------------



 



survive the transfer of securities.

     6. Participation in Underwritten Registrations. No Person may participate
in any registration hereunder which is underwritten unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements; provided
that no holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to the
Company or the underwriters other than representations and warranties directly
regarding such holder and such holder’s intended method of distribution.

     7. Restrictions on Transfer of Common Stock. Prior to the twelve month
anniversary of the Closing Date (as defined in the Merger Agreement) and/or such
later date in accordance with Section 7.5.3 of the Merger Agreement, none of the
Purchasers shall transfer, sell, assign, pledge, encumber or otherwise dispose
of (collectively, “Transfer”) their respective shares of Common Stock issued
pursuant to the Offering without the prior written consent of the Company.
Thereafter, Transfers, if any, of the Common Stock issued pursuant to the
Offering shall be in accordance with all securities laws applicable thereto.

     8. Definitions.

     “AMEX” means the American Stock Exchange.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “NASD” means the National Association of Securities Dealers.

     “Person” means any individual, corporation, partnership, limited liability
company, trust, estate, association, cooperative, government or governmental
entity (or any branch, subdivision or agency thereof) or any other entity.

     “Registrable Securities” means (i) any of the shares of Common Stock issued
in the Offering and (ii) any other securities that subsequently may be issued or
issuable with respect to such shares of Common Stock as a result of a stock
split or dividend or any sale, transfer, assignment or other transaction
involving such shares of the Company and any securities into which such shares
of Common Stock may thereafter be changed as a result of merger, consolidation,
recapitalization or other similar transaction. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been distributed to the public pursuant to an offering registered under the
Securities Act or eligible to be sold to the public pursuant to Rule 144(k)
under the Securities Act (or any such rule then in force) or, if held by an
affiliate of the Company, when all such securities of such person are eligible
for resale pursuant to Rule 144 and could be sold in one transaction in
accordance with the volume limitations contained in Rule 144(e)(1)(i). For
purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities whenever such Person has the right to acquire directly or
indirectly such Registrable Securities (upon conversion or exercise in
connection with a

9



--------------------------------------------------------------------------------



 



transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

     “Securities Act” means the Securities Act of 1933, as amended.

     9. Rule 144. In order to permit each of the Purchasers to sell the
securities of the Company that such Purchaser holds from time to time pursuant
to Rule 144 promulgated by the Commission or any successor to such rule or any
other rule or regulation of the Commission that may at any time permit such
Purchaser to sell his securities to the public without registration (“Resale
Rules”), the Company will:

          (a) comply with all rules and regulations of the Commission applicable
in connection with use of the Resale Rules;

          (b) make and keep adequate and current public information available,
as those terms are understood and defined in the Resale Rules, at all times;

          (c) file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

          (d) furnish annually to each of the Purchasers material containing the
information required by Rule 14a-3(b) under the Exchange Act;

          (e) furnish to any Purchaser promptly upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
the Resale Rules, the Securities Act and the Exchange Act, (ii) a copy of the
most recent annual or quarterly report of the Company and any other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested in availing such Purchaser of any rule or regulation of the
Commission which permits the selling of any shares of Common Stock held by such
Purchaser without registration; and

          (f) take any action (including cooperating with any Purchaser to cause
the transfer agent to remove any restrictive legend on certificates evidencing
the shares of Common Stock held by such Purchaser) as shall be reasonably
requested by any Purchaser or which shall otherwise facilitate the sale of
shares of Common Stock held by such Purchaser from time to time pursuant to the
Resale Rules.

     10. Miscellaneous.

          (a) No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement, or grant to any person any registration rights, (“New Registration
Rights”) with respect to securities of the Company if such New Registration
Rights are, in the reasonable opinion of the Purchasers, superior in any fashion
to the registration rights granted to the Purchasers pursuant to this Agreement,
unless the holders of a majority of the Registrable Securities then outstanding
consent in writing to such Registration Rights or such other inconsistent
agreement; provided however, this limitation shall not apply to

10



--------------------------------------------------------------------------------



 



any registration rights currently outstanding or which the Company is legally
obligated to grant as of the date hereof.

          (b) Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company and holders of a majority of the Registrable
Securities.

          (c) Successors and Assigns. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In addition, whether or not any express assignment
has been made, the provisions of this Agreement which are for the benefit of
purchasers or holders of the Registrable Securities are also for the benefit of,
and enforceable by, any subsequent holder of the Registrable Securities. A
person is deemed to be a holder of the Registrable Securities whenever such
person is the registered holder of the Registrable Securities. Upon the transfer
of any Registrable Securities, the transferring holder of the Registrable
Securities shall cause the transferee to execute and deliver to the Company a
counterpart of this Agreement.

          (d) Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

          (e) Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, including by facsimile, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement.

          (f) Descriptive Heading. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

          (g) Governing Law. The corporate law of Virginia shall govern all
issues and questions concerning the relative rights of the Company and its
shareholders. All issues and questions concerning the construction, validity,
interpretation and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of Virginia or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than Virginia.

          (h) Neutral Construction. In view of the fact that each of the parties
hereto has been represented by its own counsel (or has had the opportunity to
consult with counsel of its choice) and this Agreement has been fully negotiated
by all parties, the legal principle that ambiguities in a document are construed
against the draftsperson of that document shall not apply to this Agreement.

          (i) Notices. All notices, requests, demands and other communications
required

11



--------------------------------------------------------------------------------



 



or which may be given hereunder shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or when deposited in the
United States mails, registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below:

         

  (a)   if to the Purchasers, to:
 
       

      L. L. Whiteside

      1618 Forest Bend Lane

      Keller, Texas 76248
 
       

      Morris Horn

      3205 Denbury Street

      Fort Worth, TX 76133
 
       

      Dan Lane

      3921 Hamilton Avenue

      Fort Worth, TX 76107
 
       

      Charles A. Harper

      338 Pine Top Drive

      Valentines, VA 23887
 
       

      with a copy, given in the manner prescribed above, to:
 
       

      Holland, Johns, Schwartz & Penny LLP

      306 West Seventh Street

      Suite 500

      Fort Worth, TX 76102-4982

      Attn: Margaret E. Holland

      Telefax:
 
       

  (b)   If to the Company, to:
 
       

      Halifax Corporation

      5250 Cherokee Avenue

      Alexandria, Virginia 22312

      Attn: Joseph Sciacca, Chief Financial Officer

      Telefax: (703) 658-2426
 
       

      with a copy, given in the manner prescribed above, to
 
       

      Blank Rome LLP

      One Logan Square

      Philadelphia, PA 19103

      Attn: Barry H. Genkin, Esq. 
Telefax: (215) 832-5514

12



--------------------------------------------------------------------------------



 



               In addition, notice by mail shall be by air mail if posted
outside of the continental United States.

               Any party may alter the addresses to which communications or
copies are to be sent by giving notice of such change of address in conformity
with the provisions of this Section for the giving of notice.

          (j) Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or entities referred to may require.
Without in any way limiting the generality of the foregoing, use of the pronoun
“he” or “his” herein with respect to any Purchaser shall be deemed to refer to
any Purchaser that the context requires, regardless of whether such Purchaser is
male, female or an entity.

[Signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement this 30th day of September 2004.

              HALIFAX CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------

    Name: Charles L. McNew     Title: President and Chief Executive Officer
 
            PURCHASERS:
 
           

--------------------------------------------------------------------------------

    L.L. Whiteside
 
           

--------------------------------------------------------------------------------

    Charles A. Harper
 
           

--------------------------------------------------------------------------------

    Morris Horn
 
           

--------------------------------------------------------------------------------

    Daniel Lane

[Signature page to Registered Rights agreement]

 